Citation Nr: 1314113	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  03-08 366	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee disorder. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2004, the Veteran withdrew his request for a personal hearing before a Veterans' Law Judge traveling to the RO.  In March 2005, the Board remanded the above issues for additional development.  The Board also remanded the Veteran's claim for a higher initial rating for his psychiatric disorder for the issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  In August 2006, the RO issued the Veteran a SOC.  However, the post-remand record does not show that the Veteran thereafter perfected his appeal by filing a timely substantive appeal with the RO.  See 38 C.F.R. §§ 20.200, 20.302(c) (2012) (an appeal requires a notice of disagreement and a timely filed substantive appeal after issuance of a statement of the case).  Therefore, the Board funds that it does not have jurisdiction over that issue. 


REMAND

As to both the issues on appeal, the post-remand record includes a January 2008 statement from the Veteran in which he makes reference to having applied for and been granted Social Security Administration (SSA) disability benefits.  However, neither a request for his SSA records or the records themselves appears to be in the claims file.  Therefore, the Board finds that a remand is required to request the Veteran's records from the SSA.  See 38 U.S.C.A. § 5103A(b) (West 2002); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992) (holding that VA has a duty to acquire both the SSA decision and the supporting medical records pertinent to a claim).

As to both the issues on appeal, the record includes voluminous medical records in German.  However, while it appears that the RO has already obtained translation of most of the medical record obtained during the pendency of the appeal, it appears that some of the earlier medical records found in Volume II and Volume III of the claims file as well as some of the medical record obtained from approximately May 2008 to May 2011 in Volume VII of the claims file have not been translated.  Accordingly, while the appeal is in remand status a comprehensive review of the claims file must be undertaken and translations should be obtained of any records which have not yet been translated.  38 C.F.R. § 19.9 (2012). 

Accordingly, the appeal is REMANDED to the RO/AMC for the following action:

1.  The RO/AMC should obtain from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  All efforts to obtain such records should be documented in the claims file.  If the records are not available the Veteran should be notified of such.

2.  The RO/AMC should undertake a comprehensive review of the claims file and obtain translations of any records not yet translated.  

3.  The RO/AMC should thereafter readjudicate the claims.  If any of the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

